DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an application filed on December 7, 2020 regarding Application No. 16/972,610.  Applicants’ amended claims 3, 5, 8, 13, 15, and 18 in a Preliminary Amendment filed on December 7, 2020, prior to a first Office action on the merits.  Claims 1-20 are pending.


Priority
The instant application is a 371 National Stage of International Application No. PCT/CN2020/121918, filed on October 19, 2020, which claims priority to Chinese Patent Application No. CN 202010913143.7, filed on September 3, 2020.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 9, 2021 and March 13, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Office.  Please note that the Office has included the art unit number on the IDSes.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “programmable potentiometer” in claims 8 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicants will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-20 are objected to for the reasons discussed below.

Regarding claims 1 and 11, “the impedance of the corresponding differential pair” in the second to last and/or last line of each claim should be changed to “an impedance of the corresponding differential pair” since “impedance of the corresponding differential pair” was not previously recited.

Regarding claims 4 and 14, “the first terminal of the other one of the two second adjustable resistors” in line 10 of each claim should be changed to “a first terminal of the other one of the two second adjustable resistors” since “first terminal of the other one of the two second adjustable resistors” was not previously recited.

Regarding claims 8, 9, 18, and 19, “the first adjustable resistor” in lines 2-3 and line 4 of each of claims 8 and 18 and line 2 of claims 9 and 19 should be changed to “the first adjustable resistors” corresponding to “two first adjustable resistors” previously recited.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.
Also, “the second adjustable resistor” in line 3 and line 4 of each of claims 8 and 18 and lines 2-3 of claims 9 and 19 should be changed to “the second adjustable resistors” corresponding to “two second adjustable resistors” previously recited.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Regarding claims 2-10 and 12-20 are objected to as being dependent upon an objected to base claim.

Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “modulating module(s)” in claims 1, 2, 11, and 12, “detecting unit” in claims 2 and 12, “comparing  unit” in claims 2 and 12, and “adjusting unit” in claims 2, 3, 12, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Regarding “modulating module(s)”, “detecting unit”, “comparing unit”, and “adjusting unit”, the Specification discloses a modulating module(s) of a low-voltage differential signal interface (LVDS), mini-LVDS interface, or V-by-one (VBO) interface ([0051], [0056], and [0073]).  The modulating module(s) include(s) “a detecting unit…, a comparing unit… and an adjusting unit… that are connected in sequence. The detecting unit… is configured to detect the impedance of the corresponding differential pair and the impedance of the transmitting end and/or the receiving end. The comparing unit… is configured to compare the impedance of the corresponding differential pair and the impedance of the transmitting end and/or the receiving end to determine a matching relation between the impedance of the corresponding differential pair and the impedance of the transmitting end and/or the receiving end. The adjusting unit… is configured to adjust the impedance of the transmitting end and/or the receiving end based on the matching relation between the impedance of the corresponding differential pair and the impedance of the transmitting end and/or the receiving end.”  (FIGs. 2-3 and [0056]).  The adjusting unit includes first to third adjustable resistors (FIG. 3 and [0063], and [0069], see also claims 4, 6, 14, and 16).  

If Applicants do not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicants may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (i.e., lack of sufficient structure related to  “detecting unit” and a “comparing unit” of modulating module(s) in claims 1, 2, 11, and 12; claims 2-10 and 12-20 depend from one of claims 1 and 11).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “detecting unit”, “comparing unit”, and “modulating module(s)” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (i.e., lack of sufficient structure related to a “detecting unit” and a “comparing unit” of modulating module(s) in claims 1, 2, 11, and 12; claims 2-10 and 12-20 depend from one of claims 1 and 11).  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicants may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicants are of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dai in CN 209374035 U (hereinafter Dai; September 9, 2021 IDS reference; a full machine translation with Description page numbers added and an original copy is/was provided with the Office action mailed in response to the filing of the instant application and Preliminary Amendment) in view of Ryu in US 2008/0238442 A1 (hereinafter Ryu).

Regarding claim 11, Dai (FIGs. 1-2) teaches:
A display device comprising (FIG. 2 as a whole and Description, p. 4, paras. 8-9, see also FIG. 1), 
a display panel (4 , 5, and shaded area immediately to the left of 5 corresponding to 4; see FIG. 2 and Description, p. 4, para. 8) and 
a differential signal interface (1; FIGs. 1-2 and Description, p. 4, para. 8),
wherein the display panel is provided with a source driver (4; FIG. 2 and Description, p. 4, para. 8) in a non-display region (shaded area immediately to the left of 5 corresponding to 4; see FIG. 2) of the display panel, 
a transmitting end (end connected to the differential signal port of 3; FIGs. 1-2 and Description, p. 4, para. 8, see also Description, p. 3, para. 2) of the differential signal interface and 
a receiving end (end connected to the differential signal port of 4; FIGs. 1-2 and Description, p. 4, para. 8, see also Description, p. 3, para. 2) of the differential signal interface is connected to the source driver of the display panel (FIGs. 1-2 and Description, p. 4, para. 8, see also Description, p. 3, para. 2), 
wherein the differential signal interface comprises the transmitting end and the receiving end that are disposed opposite to each other (FIG. 1 and Description, p. 4, para. 8), 
the transmitting end transmits differential signals to the receiving end by using a plurality of differential pairs (101 and 102; FIG. 1, Description, p. 2, para. 15 (i.e., last para.) – p. 3., para. 1, and Description, p, 3, para. 6) (FIGs. 1-2, Description, p. 2, para. 15 (i.e., last para.) – p. 3, para. 1, Description, p. 3, para. 6, and Description, p. 4, paras., 8-9), and 
wherein the differential signal interface further comprises a plurality of moderating modules (20; FIG. 1 and Description, p. 3, paras. 1-2), 
each of the moderating modules is disposed between the transmitting end and the receiving end and is connected to a corresponding differential pair (101 and 102; FIG. 1, Description, p. 2, para. 15 (i.e., last para.) – p. 3, para. 1, and Description, p. 3, para. 6) (FIGs. 1-2, Description, p. 3, paras. 1, 2, and 6, and Description, p. 4, paras. 8-9), and 
each of the moderating modules is configured to adjust impedance of the transmitting end and/or the receiving end such that the impedance of the transmitting end and/or the receiving end matches the impedance (Z) of the corresponding differential pair (i.e., adjust impedance of the transmitting end such that the impedance of the transmitting end matches the impedance of the corresponding differential pair; FIGs. 1-2, p. 1, para. 6 (i.e., para. beginning with “In the design of high-resolution display panels”), p. 2, para. 15 (i.e., last para.) – p. 3, para. 2, and Description, p. 4, paras. 8-9).  
 However, it is noted that Dai does not expressly teach:
	a timing controller,
and although Dai teaches:
	a transmitting end of the differential signal interface,
as discussed above, Dai also does not teach:
	said transmitting end of the differential signal interface is connected to the timing controller.
	Ryu (FIGs. 4-6) teaches:
		a timing controller (310; FIGs. 4-6, [0043], and [0050]-[0052]),
		a transmitting end (end connected to timing controller 310; FIG. 6 and [0054])
of a differential signal interface (corresponding to W11 and W21; FIG. 6 and [0054] – i.e., differential transmission lines W11 and W21 interface with timing controller 310 and data driving circuit 332) 
is connected to the timing controller (FIG. 6 and [0051], see also [0054]).
Therefore, it would have been known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a display device would further include a timing controller, as taught by Ryu, for the purposes of “control[ling] the drive timing of… the data driver” and “driv[ing] the flat panel display” (Ryu: [0043]).

	Regarding claim 12, Dai as modified by Ryu teaches:
The display device according to claim 11.



	Dai (FIGs. 1-2) further teaches and/or suggests: 
wherein the moderating module is disposed close to the transmitting end and/or the receiving end (i.e., 20 is disposed close to the transmitting end; see FIG. 1, Description, p. 3, para. 2, and Description, p. 4, paras. 8-9), and 
the moderating module comprises a detecting unit (see FIGs. 1-2, Description, p. 3, paras. 2-7, and Description, p. 4, paras. 1 and 8-9, see also Description, p. 1, para. 6 (i.e., para. beginning with “In the design of high-resolution display panels”); it would have been obvious to a person of ordinary skill in the art to include a detecting unit for detecting the impedance of the corresponding differential pair and the impedance of the transmitting end such that the differential signal transmission line 10 can be adjusted to a matching state), 
a comparing unit (see FIGs. 1-2, Description, p. 3, paras. 2-7, and Description, p. 4, paras. 1 and 8-9, see also Description, p. 1, para. 6 (i.e., para. beginning with “In the design of high-resolution display panels”); it would have been obvious to a person of ordinary skill in the art to include a comparing unit to compare the impedance of the corresponding differential pair and the impedance of the transmitting end such that the differential signal transmission line 10 can be adjusted to a matching state) and 
an adjusting unit (VR1, VR2, and 201; FIG. 1, Description, p. 3, para. 2, and Description, p. 3, para. 6 – p. 4, para. 1)
that are connected in sequence (see FIGs. 1-2, Description, p. 3, paras. 2-7, and Description, p. 4, paras. 1 and 8-9, see also Description, p. 1, para. 6 (i.e., para. beginning with “In the design of high-resolution display panels”); it would have been obvious to a person of ordinary skill in the art to include the claimed feature such that the differential signal transmission line 10 can be adjusted to a matching state); 
wherein the detecting unit is configured to detect the impedance of the corresponding differential pair and the impedance of the transmitting end and/or the receiving end (see FIGs. 1-2, Description, p. 3, paras. 2-7, and Description, p. 4, paras. 1 and 8-9, see also Description, p. 1, para. 6 (i.e., para. beginning with “In the design of high-resolution display panels”); it would have been obvious to a person of ordinary skill in the art to include the claimed features such that the differential signal transmission line 10 can be adjusted to a matching state); 
wherein the comparing unit is configured to compare the impedance of the corresponding differential pair and the impedance of the transmitting end and/or the receiving end to determine a matching relation between the impedance of the corresponding differential pair and the impedance of the transmitting end and/or the receiving end (see FIGs. 1-2, Description, p. 3, paras. 2-7, and Description, p. 4, paras. 1 and 8-9, see also Description, p. 1, para. 6 (i.e., para. beginning with “In the design of high-resolution display panels”); it would have been obvious to a person of ordinary skill in the art to include the claimed features such that the differential signal transmission line 10 can be adjusted to a matching state); and 
wherein the adjusting unit is configured to adjust the impedance of the transmitting end and/or the receiving end (FIG. 1, Description, p. 3, para. 2, Description, p. 3, para. 6 – p. 4, para. 1, and Description, p. 4, paras. 8-9, see also Description, p. 1, para. 6 (i.e., para. beginning with “In the design of high-resolution display panels”))
based on the matching relation (FIG. 1, Description, p. 3, para. 2, and Description, p. 3, para. 6 – p. 4, para. 1, see also Description, p. 1, para. 6 (i.e., para. beginning with “In the design of high-resolution display panels”)).  

	Regarding claim 13, Dai as modified by Ryu teaches:
The display device according to claim 12.
	Dai (FIGs. 1-2) further teaches and/or suggests:
 wherein the adjusting unit is configured to: 
increase the impedance of the transmitting end and/or the receiving end to the impedance of the corresponding differential pair (see FIG. 1, Description, p. 3, paras. 2-7, Description, p. 4, para. 1, and Description, p. 4, paras, 8-9, see also Description, p. 1, para. 6 (i.e., para. beginning with “In the design of high-resolution display panels”); it would have been obvious to one of ordinary skill in the art to include the claimed feature such that the differential signal transmission line 10 can be adjusted to a matching state)
if the matching relation indicates that the impedance of the transmitting end and/or the receiving end is less than the impedance of the corresponding differential pair (see FIG. 1, Description, p. 3, paras. 2-7, Description, p. 4, para. 1, and Description, p. 4, paras, 8-9, see also Description, p. 1, para. 6 (i.e., para. beginning with “In the design of high-resolution display panels”); it would have been obvious to one of ordinary skill in the art to include the claimed feature such that the differential signal transmission line 10 can be adjusted to a matching state); and 
decrease the impedance of the transmitting end and/or the receiving end to the impedance of the corresponding differential pair (see FIG. 1, Description, p. 3, paras. 2-7, Description, p. 4, para. 1, and Description, p. 4, paras, 8-9, see also Description, p. 1, para. 6 (i.e., para. beginning with “In the design of high-resolution display panels”); it would have been obvious to one of ordinary skill in the art to include the claimed feature such that the differential signal transmission line 10 can be adjusted to a matching state)
if the matching relation indicates that the impedance of the transmitting end and/or the receiving end is greater than the impedance of the corresponding differential pair (see FIG. 1, Description, p. 3, paras. 2-7, Description, p. 4, para. 1, and Description, p. 4, paras, 8-9, see also Description, p. 1, para. 6 (i.e., para. beginning with “In the design of high-resolution display panels”); it would have been obvious to one of ordinary skill in the art to include the claimed feature such that the differential signal transmission line 10 can be adjusted to a matching state).  

	Regarding claim 1, Dai is modified in the same manner and for the same reasons set forth in the discussion of claim 11 above.  Thus, claim 1 is rejected under similar rationale as claim 1 above.

	Regarding claims 2-3, these claims are respectively rejected under similar rationale as claims 12-13 above.


Claims 4-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Ryu, in further view of Suda in US 6,208,161 B1 (hereinafter Suda).

	Regarding claim 14, Dai as modified by Ryu teaches:
The display device according to claim 13.
Dai (FIGs. 1-2) further teaches and/or suggests:
wherein each of the differential pairs comprises a first signal line (101; FIG. 1 and Description, p. 3, para. 6) and 
a second signal line (102; FIG. 1 and Description, p. 3, para. 6) that are disposed parallel to each other (see FIG. 1), and 
the adjusting unit comprises two first adjustable resistors (adjustable resistors of VR1 and VR2; FIG. 1, Description, p. 3, para. 2, and Description, p. 3, para. 6 – p. 4, para. 1) and 
one (adjustable resistor of VR1) of the two first adjustable resistors is connected in series on the first signal line (FIG. 1 and Description, p. 3, paras. 2 and 6), 
the other one (adjustable resistor of VR2) of the two first adjustable resistors is connected in series on the second signal line (FIG. 1 and Description, p. 3, paras. 2 and 6), and 
the two first adjustable resistors are configured to increase the impedance of the transmitting end and/or the receiving end (see FIG. 1, Description, p. 3, paras. 2-7, Description, p. 4, para. 1, and Description, p. 4, paras, 8-9, see also Description, p. 1, para. 6 (i.e., para. beginning with “In the design of high-resolution display panels”); it would have been obvious to one of ordinary skill in the art to include the claimed feature such that the differential signal transmission line 10 can be adjusted to a matching state).  
	Dai teaches:
		the adjusting unit,
as discussed above, but Dai as modified by Ryu does not teach:
	said adjusting unit comprises two second adjustable resistors; and 
a first terminal of one of the two second adjustable resistors is connected to the first signal line, the first terminal of the other one of the two second adjustable resistors is connected to the second signal line, a second terminal of the two second adjustable resistors is grounded, and the two second adjustable resistors are configured to decrease the impedance of the transmitting end and/or the receiving end.
	Suda (Fig. 1) teaches:
an adjusting unit (31; Fig. 1 and col. 4, ll. 21 and 28-36) 
comprises two second resistors (31m; Fig. 1 and col. 4, ll. 28-29); and 
a first terminal (terminal connected to an upper signal line; see Fig. 1) of one (left 31m resistor; Fig. 1 and col. 4, ll. 28-29) of the two second resistors is connected to a first signal line (an upper signal line; see Fig. 1) (see Fig. 1), 
a first terminal (terminal connected to a lower signal line; see Fig. 1) of the other one (right 31m resistor; Fig. 1 and col. 4, ll. 28-29) of the two second resistors is connected to a second signal line (a lower signal line; see Fig. 1) (see Fig. 1), 
a second terminal (terminal connected to ground; see Fig. 1) of the two second resistors is grounded (see Fig. 1 and col. 4, ll. 64-65, see also col. 5, ll. 2-5), and 
the two second resistors are configured to decrease impedance of a transmitting end (end corresponding to 11 and 31; Fig. 1 and col. 4, ll. 20-21 and 28-32, see also col. 4, ll. 61-65) and/or a receiving end (end corresponding to 151 and 161; Fig. 1 and col. 4, ll. 22-23) (i.e., decrease impedance of a transmitting end; col. 4, ll. 20-21 and 28-32, see also col. 4, l. 61 – col. 5, l. 1).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Dai as modified by Ryu to include: the features taught by Suda, such that Dai as modified teaches: the adjusting unit comprises two second adjustable resistors (the two second resistors taught by Suda combined with the adjusting unit  taught by Dai); and a first terminal of one of the two second adjustable resistors is connected to the first signal line (the first terminal of one of the two second resistors and first signal line taught by Suda combined with the adjusting unit and first signal line taught by Dai), the first terminal of the other one of the two second adjustable resistors is connected to the second signal line (the first terminal of the other one of the two second resistors and second signal line taught by Suda combined with the adjusting unit and second signal line taught by Dai), a second terminal of the two second adjustable resistors is grounded (the second terminal of the two second resistors taught by Suda combined with the adjusting unit taught by Dai), and the two second adjustable resistors are configured to decrease the impedance of the transmitting end and/or the receiving end (the two second resistors and transmitting end taught by Suda combined with the adjusting unit and transmitting end taught by Dai), to adjust an output impedance of a transmitting end for impedance matching by decreasing the output impedance.  (Suda: see col. 4, ll. 28-32 and col. 4, l. 61 – col. 5, l. 1).

	Regarding claim 15, Dai as modified by Ryu and Suda teaches:
The display device according to claim 14.
Dai (FIGs. 1-2) further teaches and/or suggests:
wherein the adjusting unit is configured to increase resistance of the two first adjustable resistors (see FIGs. 1-2, Description, p. 3, paras. 2-7, and Description, p. 4, paras. 1 and 8-9, see also Description, p. 1, para. 6 (i.e., para. beginning with “In the design of high-resolution display panels”); it would have been obvious to a person of ordinary skill in the art to include the claimed feature such that the differential signal transmission line 10 can be adjusted to a matching state)
based on a difference between the impedance of the transmitting end and/or the receiving end and the impedance of the corresponding differential pair (see FIGs. 1-2, Description, p. 3, paras. 2-7, and Description, p. 4, paras. 1 and 8-9, see also Description, p. 1, para. 6 (i.e., para. beginning with “In the design of high-resolution display panels”); it would have been obvious to a person of ordinary skill in the art to include the claimed feature such that the differential signal transmission line 10 can be adjusted to a matching state)
to increase the impedance of the transmitting end and/or the receiving end to the impedance of the corresponding differential pair (see FIGs. 1-2, Description, p. 3, paras. 2-7, and Description, p. 4, paras. 1 and 8-9, see also Description, p. 1, para. 6 (i.e., para. beginning with “In the design of high-resolution display panels”); it would have been obvious to a person of ordinary skill in the art to include the claimed feature such that the differential signal transmission line 10 can be adjusted to a matching state)
such that the impedance of the transmitting end and/or the receiving end increases to the impedance of the corresponding differential pair (i.e., the impedance of the transmitting end increases to the impedance of the corresponding differential pair) (see FIGs. 1-2, Description, p. 3, paras. 2-7, and Description, p. 4, paras. 1 and 8-9, see also Description, p. 1, para. 6 (i.e., para. beginning with “In the design of high-resolution display panels”); it would have been obvious to a person of ordinary skill in the art to include the claimed feature such that the differential signal transmission line 10 can be adjusted to a matching state).
	Suda teaches:
two second resistors are configured to decrease the impedance of a transmitting end,
as discussed above.
	Suda (Fig. 1) further teaches:	
resistance of the two second resistors (see Fig. 1 and col. 4, ll. 28 -29)
a difference between the impedance of the transmitting end and/or the receiving end and impedance of a corresponding differential pair (141-14n; Fig. 1 and col. 4, ll. 21-22) (see col. 4, ll. 28-32 and col. 4, l. 61 – col. 5, l. 1)
to decrease the impedance of the transmitting end and/or the receiving end (i.e., decrease the impedance of the transmitting end; col. 4, ll. 28-32, see also col. 4, l. 61 – col. 5, l. 1),


such that Dai as modified teaches and/or suggests:
wherein the adjusting unit is configured to  increase the resistance of the two second adjustable resistors (the resistance of the two second resistors taught by Suda combined with the adjusting unit taught by Dai) 
based on a difference between the impedance of the transmitting end and/or the receiving end and the impedance of the corresponding differential pair (the difference between the impedance of the transmitting end taught by Suda combined with the adjusting unit, impedance of the transmitting end, and impedance of the corresponding differential pair taught by Dai) 
to decrease the impedance of the transmitting end and/or the receiving end (decrease the impedance of the transmitting end taught by Suda combined with the impedance of the transmitting end taught by Dai) to the impedance of the corresponding differential pair (it would have been obvious to a person of ordinary skill in the art to include the claimed feature such that the differential pair of Dai as modified can be adjusted to a matching state)
such that the impedance of the transmitting end and/or the receiving end decreases to the impedance of the corresponding differential pair (it would have been obvious to a person of ordinary skill in the art to include the claimed feature such that the differential pair of Dai as modified can be adjusted to a matching state).

	Regarding claim 16, Dai as modified by Ryu and Suda teaches:
The display device according to claim 14.
	Ryu (FIGs. 3, 5, and 6) further teaches:
 a third resistor (RT; FIG. 5 and [0053], see also FIGs. 3 and 6), and 
a first terminal (terminal connected to W11; see FIG. 5 and [0053], see also FIGs. 3 and 6) of the third resistor is connected to a first signal line (W11; FIG. 5 and [0053], see also FIGs. 3 and 6) and 
a second terminal (terminal connected to W21; see FIG. 5 and [0053], see also FIGs. 3 and 6) of the third resistor is connected to a second signal line (W21; FIG. 5 and [0053], see also FIGs. 3 and 6),
such that Dai as modified teaches:
wherein the adjusting unit comprises a third adjustable resistor (the third resistor taught by Ryu combined with the adjusting unit taught by Dai), and 
a first terminal of the third adjustable resistor (the first terminal of the third resistor taught by Ryu combined with the adjusting unit taught by Dai)
is connected to the first signal line (connected to the first signal line taught by Ryu combined with the first signal line taught by Dai) and 
a second terminal of the third adjustable resistor (the second terminal of the third resistor taught by Ryu combined with the adjusting unit taught by Dai)
is connected to the second signal line (connected to the second signal line taught by Ryu combined with the first signal line taught by Dai).  
	The motivation to combine the references is to “prevent[] an excessive current from flowing in the data driving circuit…, and appl[y] to the data driving circuit… a particular or constant voltage that is indicative of the image signals….”  (Ryu: [0053]).

	Regarding claim 17, Dai as modified by Ryu and Suda teaches:
The display device according to claim 16.
Ryu (FIGs. 2, 3, 5, and 6) further teaches:
 wherein the third resistor is disposed close to a transmitting end (end connected to 310; FIGs. 5-6 and [0051], see also FIGs. 2-3) and/or a receiving end (end connected to 332; FIGs. 5-6 and [0051], see also FIGs. 2-3) (i.e., disposed close to a receiving end; see FIGs. 5-6 and [0051]), 
such that Dai as modified teaches:
wherein the third adjustable resistor is disposed close to the transmitting end and/or the receiving end (the third resistor disposed close to the receiving end taught by Ryu combined with the adjusting unit taught by Dai).

	Regarding claim 18, Dai as modified by Ryu and Suda teaches:
The display device according to claim 16.
	Dai (FIG. 1) further teaches:
 wherein the adjusting unit comprises a programable potentiometer (VR1 and VR2; FIG. 1, Description, p. 3, paras. 6-7, and Description, p. 4, para. 1) connected to the first adjustable resistor (see Claim Objections section above regarding “first adjustable resistor”) and 
configured to adjust resistance of the first adjustable resistor (see FIG. 1, Description, p. 3, paras. 6-7, and Description, p. 4, para. 1; see Claim Objections section above regarding “first adjustable resistor”),
such that Dai as modified teaches:
	said programmable potentiometer connected to the second adjustable resistor (the two second resistors taught by Suda combined with the programmable potentiometer and adjusting unit taught by Dai; see Claim Objections section above regarding “second adjustable resistor”) and 
the third adjustable resistor (the third resistor taught by Ryu combined with the programmable potentiometer and adjusting unit taught by Dai) and
	configured to adjust resistance of the second adjustable resistor (the two second resistors taught by Suda combined with the adjusting unit taught by Dai; see Claim Objections section above regarding “second adjustable resistor”) and
the third adjustable resistor (the third resistor taught by Ryu combined with the adjusting unit taught by Dai).

	Regarding claim 19, Dai (FIG. 1) as modified by Ryu and Suda teaches:
The display device according to claim 18, wherein the programable potentiometer adjusts the resistance of the first adjustable resistor, the second adjustable resistor and the third adjustable resistor by setting the resistance using a register or by assigning the resistance using an external signal (Dai: signal from 201; FIG. 1, Description, p. 3, paras. 6-7, and Description, p. 4, para. 1) (Dai: i.e., by assigning the resistance using a signal from 201; FIG. 1, Description, p. 3, paras. 6-7, and Description, p. 4, para. 1 and claim 18 above; see Claim Objections section above regarding “first adjustable resistor” and “second adjustable resistor”).  

	Regarding claim 20, Dai as modified by Ryu and Suda teaches:
The display device according to claim 11, wherein the differential signal interface is any one of a low-voltage differential signal interface (LVDS) (Ryu: LVDS transmission; [0052]), a mini-LVDS interface and a V-by-one (VBO) interface (LVDS transmission taught by Ryu combined with the differential signal interface taught by Dai).   

Regarding claim 4, Dai is modified in the same manner and for the same reason set forth in the discussion of claim 14 above.  Thus, claim 4 is rejected under similar rationale as claim 14 above.

	Regarding claims 5-10, these claims are respectively rejected under similar rationale as claims 15-20 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.

/K. K./
Examiner, Art Unit 2626
/Michael J Jansen II/Primary Examiner, Art Unit 2626